Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 and 19-20 are pending and rejected. Claims 16-18 are withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 19-20 in the reply filed on 7/26/2022 is acknowledged.
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 222, as in [0049] used to describe the feedstock material, which is previously referred to using reference character 250. Additionally, reference sign 216a in [0049] is missing in Fig. 4, where both blades are labeled as 216b. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fassler, “3D Structures of Liquid-phase GaIn Alloy Embedded in PDMS with Freeze Casting”, 2013.
	Regarding claims 1 and 19, Fassler teaches a method comprising: 
providing a fluid material (using EGaIn as a conductive liquid for freeze casting using vacuum perturbation and injection, abstract, pg. 4444, Section 3); 
solidifying the fluid material (where the material is frozen in a mold, pg. 4444-4445, Sections 3, 3.1, and 3.2); 
providing a substrate (where frozen components are arranged on a flat sheet of cured elastomer or on a patterned elastomer such that substrates are provided, pg. 4446, Section 4); and 
depositing the solidified fluid material on the substrate (where the frozen, i.e. solidified, components are arranged on the flat sheet or placed into the patterned elastomer, pg. 4446, Section 4 and Fig. 9).
Therefore, Fassler provides feeding a deformable conductive material in a solid form to a deposition site on a substrate, i.e. placing/feeding the frozen component onto the desired location on the substrate so as to deposit the deformable conductive material on the substrate at the deposition site. Fassler further teaches that the component will return to its liquid state during curing of the PDMS, such that when the component is sealed by applying the elastomer on top, the deformable conductive material will convert to a non-solid form (pg. 4446, section 4 and Fig. 9). They also teach that joints can be formed by soldering and then allowing the bonded joints to refreeze (pg. 4446, Section 4 and Fig. 9), such that when forming the joints, a portion of the deformable conductive material will convert to a non-solid form.
Regarding claims 2 and 3, Fassler teaches the limitations of instant claim 1. They further teach providing a PDMS mold, filling the mold with the liquid metal, freezing the liquid metal in the mold to solidify it, and then removing the solidified material from the mold (pg. 4444-4445, Sections 3, 3.1, and 3.2).
Regarding claim 4, Fassler teaches the limitations of instant claim 1. They further teach arranging the frozen components on a flat sheet of cured elastomer or into a cured elastomer mold (pg. 4446, Section 4 and Fig. 9), such that the substrates will be prepared for deposition of the solidified fluid material by being cast and/or cured. They teach that the frozen EGaIn parts are encapsulated within an elastomer to create a soft matter circuit or device, where it is important to work in a cold and dry environment while handling the frozen components to prevent them from melting (pg. 4445, Section 4). They teach working on a cold plate (pg. 4445, Section 4 and Fig. 8). They teach that during sealing with PDMS, the PDMS curing is temperature dependent so the samples are cured at room temperature or greater (pg. 4446, Section 4). They teach that arranging the frozen components on the substrate and then applying the uncured elastomer on top followed by curing (pg. 44465, Section 4 and Fig. 9). They teach that different components can also be assembled together inside of the cold chamber by selectively heating joints with a soldering iron and then allowing the bonded joints to refreeze (pg. 4446, Section 4 and Fig. 9). Therefore, they teach working on a cold plate such that when working on the plate the temperature of the substrate will be adjusted by contact with the cold plate and further it will be again adjusted when allowing the top sealing layer to cure at room temperature or above. 
Regarding claim 15, Fassler teaches the limitations of instant claim 1. They further teach using the solidified material to form circuits on the substrate (pg. 4447, section 5 and Fig. 10), such that the solidified fluid material will form a pattern of traces on the substrate since the solidified material will be in the desired pattern when it is deposited on the substrate (pg. 4446, section 4, Fig. 7, and Fig. 9).
Regarding claim 20, Fassler teaches the limitations of instant claim 19. They further teach that separate metal components can be bonded when placed onto the substrate, where the depict placing separate components onto the substrates and joining them (pg. 4446-4447, Section 9, and Fig. 9). Therefore, when placing a different component onto the substrate, the deposition site will be moved to form the desired pattern of the deformable conductive material on the substrate.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fassler, “3D Structures of Liquid-phase GaIn Alloy Embedded in PDMS with Freeze Casting”, 2013.
Regarding claim 5, Fassler teaches the limitations of instant claim 1, as discussed in the USC 102(a)(1) rejection above. They further teach working on a cold plate to keep the EGaIn parts frozen and where components are assembled inside of the cold chamber (pg. 4445-4446, section 4). Since they teach that the parts are assembled in the cold chamber, the substrate is understood to be placed in the cold chamber so as to be fixtured in the chamber. Fassler further teaches that freeze casting allows GaIn alloys to be easily handled and manipulated using tools such as tweezers (pg. 4442, Section 1). They teach using tools such as tweezers and pliers to handle or alter the frozen components (pg. 4444, section 3). They depict holding the frozen components using tweezers (Fig. 1). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have picked up the solidified fluid using the tweezers and then to have deposited it into or onto the substrate using the tweezers because they indicate and depict handling the components with tweezers such that it will be expected to provide a suitable tool for providing the component to the desired location on the substrate. Therefore, the solidified fluid material will be loaded in a deposition tool, i.e. picked up by the tweezers to be deposited on the substrate where the substrate is fixtured in the cold chamber. 

Claims 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fassler as applied to claim 1 above, and further in view of Ronay, WO 2017/151523 A1 (provided on the IDS of 2/24/2022).
	Regarding claims 6, 8, and 9, Fassler teaches the process of instant claim 1, as discussed in the 102(a)(1) rejection above. They further teach using the freeze casting technique for producing complex liquid metal structures (pg. 4444, section 2). They teach using GaIn alloys but that Galinstan alloys would also work (abstract and pg. 4444, section 3). They teach using their freeze casting technique as an alternative to microcontact printing (abstract). 
	They do not teach that the fluid material comprises a liquid phase component and a solid phase component.
	Ronay teaches a conducting shear thinning gel composition that includes a mixture of a eutectic gallium alloy and gallium oxide (abstract). They teach that the gallium alloy and gallium oxide composition includes distributed microstructures formed from the gallium oxide within the bulk gallium alloy (0033). They teach that the alloy is bound into a crosslinked nanostructure of oxide ribbons which serve a purpose similar to polymer gelling agents (0033). They teach that the gel is stabilized using sub-micron scale particles to make a Bingham Plastic which can be consistently patterned onto most surfaces at room temperature (0033). They teach that once patterned, the result is a high conductivity fluid (0033). They teach that the gel is fluid at room temperature and has a freezing point at -5°C (0033). They teach that the fluid holds its structure until a stress is applied (0033). They teach that the composition is printed or otherwise transferred to a substrate using 3D printing stamp molds or using PDMS foams as sponges (0057). They teach that their composition provides the benefits of being easy to process, protected against oxidation, and having self-healing properties to allow functioning even as its substrate begins to wear (0032).
	From the teachings of Ronay, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Fassler to have used the conducting shear thinning gel composition of Ronay because Ronay teaches that the composition is a liquid at room temperature and freezes at -5°C, such that it will be expected to be capable of entering the molds and freezing in the process of Fassler, the composition provides the benefits of being easy to process, protected against oxidation, and having self-healing properties to allow functioning even as its substrate begins to wear, it is conductive, and it is similar to a liquid metal in that it is a liquid metal that includes gallium oxide such that it will be expected to provide a suitable fluid for forming the conductive components as desired by Fassler while providing the benefits descried by Ronay. Therefore, in the process of Fassler in view of Ronay, the fluid material will include a liquid phase component, i.e. the gallium alloy, and a solid phase component, i.e. gallium oxide, as required by claims 8 and 9.
	Regarding claim 7, Fassler in view of Ronay suggest the process of instant claim 1. Ronay further teaches that one or more micro-particles or sub-micron scale particles are blended with the gallium alloy and gallium oxide, where the particles are suspended in gallium, gallium-indium alloy, or gallium-indium-tin alloy (0039-0040). Therefore, the solid phase component will comprise particles suspended in the liquid phase, i.e. the gallium or gallium alloy.
	Regarding claim 10, Fassler in view of Ronay suggest the process of claim 9. Ronay further teaches that a colloidal suspension of micro-structures is formed within the gallium alloy/gallium oxide mixture, for example, as gallium oxide particles and/or sheets (0042), such that the gallium oxide will comprise gallium oxide particles.
	Regarding claims 11 and 12, Fassler in view of Ronay suggest the process of instant claim 9. Ronay further teaches that any fine network or interlinked gallium-oxide structure would absorb gallium-indium alloy and would provide an internal structure to the fluid which would increase viscosity so that the fluid could be reliably formed into conducting geometries using traditional printing techniques (0062). Therefore, the fluid is indicated as containing a fine network of interlinked gallium-oxide structures. They also teach that the gallium oxide provides distributed microstructures formed from sheets of gallium oxide where the alloy is bound into a crosslinked nanostructure of oxide ribbons acting as gelling agents (0033). Therefore, the gallium oxide ribbons are also indicated as providing an interlinked network structure, i.e. a crosslinked nanostructure of ribbons.
	Regarding claims 13 and 14, Fassler teaches the process of claim 1, as discussed in the USC 102(a)(1) rejection above.
	They do not teach that the fluid material comprises a conductive gel or a non-Newtonian material
	As discussed above for claim 6, Ronay provides the suggestion of using their conductive composition in the process of Fassler. Ronay further teaches that their material is a conducting shear thinning gel composition, i.e. a non-Newtonian fluid (abstract and 0033). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761. The examiner can normally be reached Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718